Citation Nr: 1427918	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from July 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied the benefit sought on appeal.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  In addition, the Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

In November 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ), for further evidentiary development and adjudicative action.  After completing the additional development, the AOJ continued to deny the claim (as reflected in a March 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In a March 2013 statement, R. L. McKinley, DPM, noted that the Veteran's "left ankle has developed painful symptoms over the past 13 years from compensating for his right ankle."  This statement raises the issue of entitlement to service connection for a left ankle disability, as secondary to a service-connected right ankle disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

FINDING OF FACT

The Veteran was treated during service for a severe right ankle sprain; there is competent and credible evidence of continuous post-service symptoms relating to his right ankle injury; and there is an approximate balance of positive and negative evidence as to whether his currently diagnosed chronic right ankle sprain with lateral instability began during his military service.

CONCLUSION OF LAW

The criteria for service connection for a right ankle disability, diagnosed as a chronic right ankle sprain with lateral instability are met.  38 U.S.C.A. §§1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, in light of the Board's complete grant of the Veteran's appeal, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for a right ankle disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Here, service treatment records reflect a diagnosis of a severe right ankle sprain in May 1989 following a fall during a basketball game, which required extensive treatment including casting.  However, the Veteran's separation medical examination, conducted in February 1990, found no abnormalities of the lower extremities or musculoskeletal system.  Although the Veteran was given the opportunity to identify any history or symptoms associated with the previous right ankle injury, he reported no pertinent complaints at that time and specifically denied a history of swollen or painful joints, foot trouble, or bone, joint, or other deformity.  

At a July 2012 hearing before the undersigned Veterans Law Judge, the Veteran and his father testified that the Veteran injured his right ankle in service and had had problems with this joint, including pain and instability, necessitating the use of an ankle brace, from his time in service to the present.  The Veteran has also submitted multiple statements from friends and family members attesting to their knowledge that the Veteran injured his right ankle in service and has continued to have problems with his right ankle since then.

The Board finds that the Veteran is competent to report the observable symptoms of his disability because they are observable by his own senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his testimony to be credible to establish the presence of a right ankle injury in service, an in-service diagnosis of severe right ankle sprain associated with that injury, and the recurrence of similar symptomatology since service.  Therefore, his testimony is positive evidence that supports a finding of nexus in this case.

The medical evidence, however, includes contradictory opinions as to whether the Veteran's current right ankle disorder is related to his military service.  The Veteran underwent VA examination in December 2012, to provide an opinion as to whether or not his current right ankle disability could be related to service.  His history of severe right ankle sprain and his current medical problems and clinical findings were summarized, and an examination was performed.  The diagnosis was a chronic right ankle sprain, which the VA examiner determined was less likely as not (less than 50/50 probability) caused by or a result of the injury in the service.

The examiner explained that, while the Veteran was treated for a right ankle injury during service, his separation examination and history in 1990 showed no complaints of a right ankle condition.  In fact, there is no documentation supporting an ongoing right ankle condition until complaints of bilateral ankle pain in 2008, 19 years later.  The examiner also acknowledged the multiple statements from friends that the Veteran had ongoing right ankle complaints, but noted that these statements do not indicate what year the Veteran's problems started.  The VA examiner also referred to the July 2012 private medical opinion, but noted that there is no indication that this physician reviewed the Veteran's claims file.  

Initially, and in this regard, the Board notes that included in the claims folder is the July 2012 private medical statement in which the private medical care professional specifically stated that he had completed podiatric medical and surgical training at the VA facility in Baltimore, MD (including training with the military at Fort Bragg, NC and at the National Naval Medical Center in Bethesda, MD.  In addition, this medical professional noted that he had reviewed the Veteran's service medical records.  Accordingly, the Board finds that this medical professional's conclusion that the Veteran's "military medical records strongly support his disability request for painful right lateral ankle instability" to be competent and credible.

Also, in response to the December 2012 VA examiner's opinion, the Veteran submitted an opinion from this same private podiatrist in March 2013 who again indicated that he had reviewed the claims file including the Veteran's "medical military records."  He referred to the Veteran's right ankle injury in May 1989 that was treated with casting, non-weightbearing, physical therapy, and bracing.  He also noted that the Veteran's continued painful symptoms that had worsened over time requiring an ankle brace and over-the-counter analgesics.  The podiatrist concluded that the Veteran's symptoms were more likely than not due to progress from the injury.  He explained that the Veteran's military records are very specific for treatment for right lateral ankle injury and instability.  See Medical Opinion from R. L. McKinley, DPM, dated March 13, 2013.

The Board acknowledges that there is inconsistent medical evidence as to whether the Veteran's current right ankle disability had its onset during military service.  As noted, the December 2012 VA examiner maintains that the Veteran's current right ankle disability is not related to the injury in 1989, whereas the Veteran's private podiatrist concluded otherwise in July 2012 and March 2013.  In this regard, the Board notes that the professional qualifications of the medical providers are equal.  The Board also points out that neither medical provider cited to medical literature to support his conclusion or to reject any opposing conclusion.  Having weighed the evidence both in support of and against the claim, the Board finds that, at the very least, the medical opinions are in approximate balance with no sound basis for choosing one over the other.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is satisfied that it is as likely as not that the Veteran's currently diagnosed chronic right ankle sprain with lateral instability is a continuation of the same diagnosis noted in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.303(d).  As a point of relative equipoise has been reached with respect to the claimed disorder, the Board must resolve all doubt in the Veteran's favor and grant the claim for service connection for a right ankle disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a chronic right ankle sprain with lateral instability is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


